Citation Nr: 1744114	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason J. George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1981 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was transferred from the RO in Denver, Colorado to the RO in Roanoke, Virginia.

The Veteran initially requested a videoconference hearing in conjunction with his appeal, but in September 2015 withdrew his request.

The Veteran filed to reopen his claim for service connection for a left shoulder disorder in March 2009, which was denied in a June 2009 rating decision. When this case was first before the Board in February 2016, the Board reopened the Veteran's claim for service connection for a left shoulder disorder, and remanded the case for further development and adjudication on the merits.

The claim for service connection for a left shoulder disorder is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, the Board remanded this case in February 2016 to obtain VA and private treatment records of the Veteran's left shoulder disorder, afford the Veteran a VA examination, and obtain an opinion as to whether the Veteran's left shoulder disorder is related to his service.  In accordance with the Board's February 2016 remand, the RO obtained additional medical records, afforded the Veteran a VA examination, and obtained a March 2016 medical opinion as to whether the Veteran's left shoulder disorder is related to his service.  The Veteran's medical records and the March 2016 opinion are discussed below.

With regard to the medical records, while updated records were obtained on remand, it appears that relevant service treatment records (STRs) are absent from the claims file.  In January 1997, the RO, in relation to a prior claim, requested the Veteran's STRs.  In the request, the RO noted that the Veteran's STRs prior to 1987 were absent from the claims file.  In February 1997, the RO contacted the National Personnel Records Center (NPRC) to inquire about the missing records.  In response to the inquiry, a physical search of the Veteran's personnel file was conducted and no additional STRs were found.  However, the RO never issued a formal finding that STRs prior to 1989 do not exist or that further attempts to locate the records would be futile.  Further, it does not appear that the Veteran was ever notified that the records are missing.

The Veteran's STRs prior to 1987 are still absent from the claims file.  Because the Veteran states that he first experienced pain in his left shoulder in 1985, the Veteran may have reported symptoms of a left shoulder disorder between 1985 and 1987, which would be relevant to adjudicating his claim.  In addition, the claims file indicates that the Veteran underwent a separation examination, but does not include record of a separation examination.  If, as the Veteran states, he experienced pain in his left shoulder in 1985, the separation examination might reveal that a left shoulder disorder existed during service.  Therefore, the Board finds that the AOJ on remand must undertake efforts to obtain these records and associate them with the claims file.

Turning to the March 2016 medical opinion, after an interview with the Veteran, review of the record, and examination of the left shoulder, the March 2016 VA medical examiner rendered an opinion that it was less likely than not that the Veteran's left shoulder disability was related to service.  However, in rendering the March 2016 opinion, the March 2016 medical examiner stated that the Veteran had no clinical evidence of fibromyalgia on examination but failed to discuss the Veteran's previous diagnoses of fibromyalgia in June 2014 and July 2015.  Because the Veteran was diagnosed with fibromyalgia while his claim for service connection of his left shoulder disorder was pending and the March 2016 examiner did not find otherwise, the Veteran is presumed to have fibromyalgia for the purpose of evaluating his claim, even if his fibromyalgia resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the conclusion that the Veteran's left shoulder disorder is less likely than not related to his service is inadequate, and a remand for an addendum opinion is necessary.  Additionally, to the extent missing records are obtained on remand, the March 2016 examiner did not have the benefit of reviewing those records in rendering an opinion.

The Board also notes that the Veteran is service connected for radiculopathy of the left upper extremity.  A veteran may not be service connected for multiple disabilities that are the result of the same symptoms.  As a result, on remand it is necessary to obtain a medical opinion as to whether any symptoms the Veteran is experiencing, or has during the claims period experienced, as part of his current left shoulder disorder are separate and distinct from his service-connected radiculopathy of the left upper extremity.

Additionally, given the time that will pass during the processing of this remand, updated VA treatment records from March 2016 should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding STRs related to the left shoulder disorder, to include all service treatment records from 1985 or later and the Veteran's separation examination.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all VA treatment records dated from March 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's March 2016 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the March 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the full record, the examiner should respond to the following:

a.  Identify all left shoulder disorders, separate and distinct from radiculopathy of the left upper extremity, found to be present.  For the purposes of making this determination, the examiner should accept that the Veteran has fibromyalgia, as evidence by the June 2014 and July 2015 diagnoses, unless it is determined that they were made in error.

b.  For each diagnosed left shoulder disorder separate and distinct from the Veteran's radiculopathy of the upper left extremity, to include fibromyalgia, provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such is related to the Veteran's service.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

